DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Miller on 17 February 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 1, Line 5:	The phrase “flexible wrap” has been DELETED and REPLACED by the phrase ---flexible film or sheet---.
Claim 1, Line 6:	The phrase “flexible wrap” has been DELETED and REPLACED by the phrase ---flexible film or sheet---.
Claim 1, Line 7:	The phrase “for enveloping target” has been DELETED and REPLACED by the phrase ---for wrapping target---.
Claim 1, Line 11:	The phrase “flexible wrap” has been DELETED and REPLACED by the phrase ---flexible film or sheet---.

Claim 12, Line 2:	The phrase “flexible wrap” has been DELETED and REPLACED by the phrase ---flexible film or sheet---.
Claim 13, Line 2:	The phrase “flexible wrap” has been DELETED and REPLACED by the phrase ---flexible film or sheet---.
Claim 14, Line 2:	Following the phrase “flexible film”, the phrase ---or sheet--- has been added.
Claim 15, Line 2:	The phrase “flexible wrap” has been DELETED and REPLACED by the phrase ---flexible film or sheet---.
Claim 18, Line 2:	The phrase “flexible wrap” has been DELETED and REPLACED by the phrase ---flexible film or sheet---.

Allowable Subject Matter
Claims 1, 5-7, 9, 11-16, 18, 19, 27, and 28, as amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: By specifying that the instantly claimed drug delivery systems are provided in the form of a flexible film or sheet of  assize to be wrapped around a target nerve tissue, the instant claims distinguish the compositions from the injectable hydrogels of Tajdaran.  In addition, such structural limitations distinguish the claimed compositions from alternative devices capable of being used to promote nerve repair, such as the use of natural or artificial conduits or scaffolds to promote nerve growth, or the use of glues to serve as an attachment means of severed nerve ends.  See Seyda (U.S. PGPub. 2006/0153815), see also D. Grinsell & C.P. Keating, Peripheral Nerve Reconstruction After Injury: A Review of Clinical and Experimental Therapies, 2014 BioMed. Res. Int’l. Article 698256.  The previous rejections of Claims 1, 5-7, 9, 11-16, 18, 19, 27, and 28 are therefore WITHDRAWN.
Claim 1, as amended above, is allowable. The restriction requirement between the composition and method of treatment, as set forth in the Office action mailed on 25 October 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 25 October 2019 is WITHDRAWN.  Claims 24, 25, 32, and 44, directed to methods of treating injured nerve tissue are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim, and are ALLOWED for the reasons set forth above.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613